DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morvan (EP 2375719, see IDS) in view of Ohta (US Patent 5875260, see IDS).
Re claim 1, Morvan discloses a method comprising gamut mapping a color from a first color gamut towards a second color gamut, the gamut mapping comprising, in a plane of constant hue (Paragraphs 1, 6-7; Figure 4): 
obtaining a target lightness (Paragraphs 1, 6-7, 36-41, 43-45; Figure 4) for a color (Paragraphs 1, 6-7, 36-41, 43-45; Figure 4) on the boundary of first gamut (Paragraphs 1, 6-7, 36-41, 43-45; Figure 4) with maximum chroma (Paragraphs 1, 6-7, 36-41, 43-45; Figure 4), called first cusp color (Paragraphs 1, 6-7, 36-41, 43-45; Figure 4); and 
lightness mapping (Paragraphs 1, 6-7, 36-41, 43-45; Figure 4) of the color from the first color gamut (Paragraphs 1, 6-7, 36-41, 43-45; Figure 4) towards the second color gamut (Paragraphs 1, 6-7, 36-41, 43-45; Figure 4); however Morvan fails to explicitly disclose wherein the lightness mapped color is calculated from a parabolic function applied to the color, the parabolic function mapping the first cusp color to a color having the target lightness.
This design is however disclosed by Ohta.  Ohta discloses wherein the lightness mapped color is calculated from a parabolic function applied to the color (Col. 4 lines 51-Col. 5 line 11; Col. 5 line 65-Col. 6 line 4), the parabolic function mapping the first cusp color to a color having the target lightness (Col. 4 lines 51-Col. 5 line 11; Col. 5 line 65-Col. 6 line 4).


Re claim 2, the combined disclosure of Morvan and Ohta as a whole discloses the method of claim 1; Ohta further discloses further comprising, in the plane of constant hue obtaining a preserved chroma (Col. 4 lines 51-Col. 5 line 11; Col. 5 lines 35-64; Col. 5 line 65-Col. 6 line 4); and 
wherein the lightness mapping of the color (Col. 4 lines 51-Col. 5 line 11; Col. 5 lines 35-64; Col. 5 line 65-Col. 6 line 4) from the first color gamut towards the second color gamut (Col. 4 lines 51-Col. 5 line 11; Col. 5 lines 35-64; Col. 5 line 65-Col. 6 line 4) further comprises: 
in case a chroma of the color is lower than or equal to the preserved chroma (Col. 4 lines 51-Col. 5 line 11; Col. 5 lines 35-64; Col. 5 line 65-Col. 6 line 4), the lightness mapped color is the color (Col. 4 lines 51-Col. 5 line 11; Col. 5 lines 35-64; Col. 5 line 65-Col. 6 line 4), and in case the chroma of the color is higher than the preserved chroma (Col. 4 lines 51-Col. 5 line 11; Col. 5 lines 35-64; Col. 5 line 65-Col. 6 line 4), the lightness mapped color is calculated from the parabolic function applied to the color (Col. 4 lines 51-Col. 5 line 11; Col. 5 lines 35-64; Col. 5 line 65-Col. 6 line 4).

Re claim 3, the combined disclosure of Morvan and Ohta as a whole discloses the method of claim 2; Morvan further discloses wherein the preserved chroma is 

Re claim 4, the combined disclosure of Morvan and Ohta as a whole discloses the method of claim 1; Morvan further discloses wherein the target lightness (Figure 4 point B’; Paragraphs 36-41, 43-45) corresponds in said plane of constant hue to the lightness of a color (Figure 4 point B’; Paragraphs 36-41, 43-45), called second cusp color (Figure 4 point B’; Paragraphs 36-41, 43-45), on the boundary of second gamut with maximum chroma (Figure 4 point B’; Paragraphs 36-41, 43-45).

Re claim 16; the combined disclosure of Morvan and Ohta as a whole discloses the method of claim 1; while Morvan further discloses a non-transitory processor readable medium (Paragraphs 22-23) is disclosed that has stored therein instructions (Paragraphs 22-23) for causing a processor (Paragraphs 22-23) to perform the steps (Paragraphs 22-23) of the method of claim 1 (see rejection of claim 1 above).

Re claim 8, Morvan discloses a device comprising one or more processors (Paragraphs 22-23), wherein the one or more processors (Paragraphs 22-23) are configured to perform gamut mapping of a color from a first color gamut towards a second color gamut in a plane of constant hue (Paragraphs 1, 6-7; Figure 4), the one or more processors being further configured to:
obtain a target lightness (Paragraphs 1, 6-7, 36-41, 43-45; Figure 4) for a color on the boundary of first gamut (Paragraphs 1, 6-7, 36-41, 43-45; Figure 4) with 
perform a lightness mapping (Paragraphs 1, 6-7, 36-41, 43-45; Figure 4) of the color  from the first color gamut (Paragraphs 1, 6-7, 36-41, 43-45; Figure 4) towards the second color gamut (Paragraphs 1, 6-7, 36-41, 43-45; Figure 4); however Morvan fails to explicitly disclose wherein the lightness mapped color is calculated from a parabolic function applied to the color, the parabolic function mapping the first cusp color to a color having the target lightness.
This design is however disclosed by Ohta.  Ohta discloses wherein the lightness mapped color is calculated from a parabolic function applied to the color (Col. 4 lines 51-Col. 5 line 11; Col. 5 line 65-Col. 6 line 4), the parabolic function mapping the first cusp color to a color having the target lightness (Col. 4 lines 51-Col. 5 line 11; Col. 5 line 65-Col. 6 line 4).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Morvan in order to incorporate the mapping function as shown in Ohta to allow for the use of a known processing functionality to perform a more efficient color transition process.

Re claim 9; the combined disclosure of Morvan and Ohta as a whole discloses the device of claim 8; Ohta further discloses wherein the one of more processors are further configured to obtain a preserved chroma; and wherein (Col. 4 lines 51-Col. 5 line 11; Col. 5 lines 35-64; Col. 5 line 65-Col. 6 line 4) in case a chroma of the color is lower than or equal to the preserved chroma (Col. 4 lines 51-Col. 5 line 11; Col. 5 lines 35-64; 

Re claim 10, the combined disclosure of Morvan and Ohta as a whole discloses the device of claim 9; Morvan further discloses wherein the preserved chroma is obtained from a percentage (Paragraphs 42-45) of the chroma of the first cusp color (Paragraphs 42-45).

Re claim 11, the combined disclosure of Morvan and Ohta as a whole discloses the device of claim 8; Morvan further discloses wherein the target lightness (Figure 4 point B’; Paragraphs 36-41, 43-45) corresponds to the lightness of a color (Figure 4 point B’; Paragraphs 36-41, 43-45), called second cusp color (Figure 4 point B’; Paragraphs 36-41, 43-45), on the boundary of second gamut with maximum chroma (Figure 4 point B’; Paragraphs 36-41, 43-45).






Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Su (US Pub 20170034521) in view of Ohta (US Patent 5875260, see IDS).
Re claim 15; Su discloses a non-transitory processor-readable medium (Paragraphs 95-97) whose contents store a SDR video (Paragraphs 9-11, 23, 26-27, 
wherein the metadata (Paragraphs 9-11, 23, 26-27, 54, 70, 93-94; Figure 6) relative to parameters used for gamut mapping (Paragraphs 9-11, 23, 26-27, 54, 70, 93-94; Figure 6) allows a gamut mapping based on a function (Paragraphs 9-11, 23, 26-27, 54, 70, 93-94; Figure 6); however Su fails to explicitly disclose wherein design allows for a gamut mapping based on a parabolic function.
This design is however disclosed by Ohta.  Ohta discloses wherein design allows for a gamut mapping based on a parabolic function (Col. 4 lines 51-Col. 5 line 11; Col. 5 line 65-Col. 6 line 4).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Morvan in order to incorporate the mapping function as shown in Ohta to allow for the use of a known processing functionality to perform a more efficient color transition process.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morvan and Ohta as applied to claims 1 and 8 above, and further in view of Henley (US Pub 20050248784, see IDS).
Re claim 5, the combined disclosure of Morvan and Ohta as a whole discloses the method of claim 1; but fails however to explicitly disclose wherein said first cusp color is selected from a group of primary colors and of secondary colors.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Morvan in order to provide a more comprehensive ability in color transitions to achieve a more accurate transition from the source to target color values.

Re claim 12, the combined disclosure of Morvan and Ohta as a whole discloses the device od claim 8; but fails however to explicitly disclose wherein said first cusp color is selected from a group of primary colors and of secondary colors.
This design is however disclosed by Henley.  Henley discloses wherein said first cusp color is selected from a group of primary colors (Paragraphs 9-10, 43-44, 46) and of secondary colors (Paragraphs 9-10, 43-44, 46).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Morvan in order to provide a more comprehensive ability in color transitions to achieve a more accurate transition from the source to target color values.

Allowable Subject Matter
Claims 6-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 6 and 13 the prior art fails to disclose the specifics of the parabolic functions.  Re claims 7 and 14 the prior art fails to disclose the specifics of the disclosed equation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631